DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-11 and 14-20 in the reply filed on February 7, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 7 and March 16, 2020 and August 4, 2021 are being considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following:
In claim 7, the term “cupper” does appear to be “copper”. Also, a conjunction word appears missing between “cupper,” and “a Cu2p waveform”.
The recitation “Wherein the thin film …” recited in claim 14 should be a sentence.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
 Claim 2 recites the matrix includes a bonding between the first and second elements through oxygen. However, the specification does not enable one of ordinary skill in the art to .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 2, the recitation “at least a second element selected from … oxygen”. It is unclear whether the “oxygen” means atomic oxygen, or oxygen gas where every two oxygen atoms in the oxygen gas bind together to form an oxygen molecule.  If it refers to an oxygen atom, the formula in claim 2 would be M1-O-O. However, it seems that none of the first element listed in claim 1 can form a molecule structure where oxygen bonds oxygen.
The term “substantially” in claim 6 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not appear to provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art 
The term “substantially” in claim 9 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “substantially not comprising” has been rendered indefinite by the use of the term “substantially”.
Claim 9 recites “positive ions of the second element”. However, if the second element is oxygen as recited in claim 1, it is unclear how oxygen has positive ions. Normally oxygen can form negative ions, such as O2-.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification indicates that the specification does not provide adequate corresponding structures to perform the entire functions.  As such, a broadest reasonable interpretation will be applied.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use a generic placeholder that is coupled with functional language are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20120107683 A1, hereafter Kim).
Regarding claim 1, Kim teaches a negative electrode active material (e.g., [0047]-[0048], comprising:
a matrix (See, e.g., “nanoparticles of the electrode active material” in Fig. 1) including at least a first element (e.g., Si, or Sn in SnO2, [0048];) and at least a second element (e.g., Cu in CuO, or O in SnO2, [0048]), wherein the second element bonds with oxygen (e.g., Cu bonds with 
Regarding claim 2, Kim teaches the negative electrode active material according to claim 1, and further teaches the negative electrode active material is subject to a heat treatment. According to the interpretation of the M1-O-M2 formation in the 112(a) rejection above, this heat treatment would result in the formation of the bonding between the first element and the second element. 
Regarding claim 3, Kim teaches the negative electrode active material according to claim 1, wherein the bonding between the second element and oxygen is covalent bonding (e.g., in CuO, Cu and O is covalently bonded).
Regarding claim 4, Kim teaches the negative electrode active material according to claim 1, wherein the matrix and the cluster are amorphous (See Figs: the matrix and the cluster lack long-range order and therefore are amorphous).
Regarding claim 5, Kim teaches the negative electrode active material according to claim 1, and further discloses that the particle diameter of the cluster can be easily controlled through routine experiments by those skilled in the art ([0091]). One of ordinary skill in the art would readily arrive at the claimed range of an average size of the cluster. 
Regarding claim 6, Kim teaches the negative electrode active material according to claim 1, wherein the cluster is substantially uniformly distributed in the matrix (Fig. 1).
Regarding claims 7-8, Kim teaches the negative electrode active material according to claim 1, where the first element includes silicon and the second element includes copper (See the rejection of claim 1). The claimed limitations associated with bonding energy revealed by X-re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 9, Kim teaches the negative electrode active material according to claim 1. Further, Kim does not disclose a first compound and a second compound as instantly claimed and therefore teach “substantially not comprising: a first compound …; and a second compound …”.
Regarding claim 10, Kim teaches the negative electrode active material according to claim 1, and the instantly claimed ranges of content amount of the first element, the second element and oxygen are not patentably distinguishable, since one of ordinary skill in the art would readily arrive at the claimed ranges through routine experimentations. In the absence of In the absence of evidence to the contrary, the selection of the proportions of content amounts would appear to require no more than routine investigation by those ordinary skilled in the art. In re Austin, et al., 149 USPQ 685, 688.
Regarding claim 11, Kim teaches the negative electrode active material according to claim 1, and further discloses that the negative electrode active material undergoes a pressing process to form a layer (i.e., in a thin-film form) on a current collector (e.g., [0095], [0108]).
claim 14, Kim teaches a thin film electrode comprising: a current collector and a thin film provided on the current collector, wherein the thin film includes the negative electrode active material according to claim 1 (See at least [0095], [0100] and [0101]).
Regarding claim 15, Kim teaches a battery, comprising:
a negative electrode including the negative electrode active material according to claim 1, a positive electrode, and an electrolyte (See at least [0102], [0143], [0047] and [0006]). 
Claims 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 20140295282 A1, hereafter Harada) in view of Kim. 
Regarding claim 16, Harada teach a battery pack (Fig. 8) comprising batteries (21, Fig.8) and a controller (26; [0113]-[0115]) configured to control the batteries.
Harada does not teaches each of the batteries is the battery according to claim 15. However, one of ordinary skill in the art would readily appreciate that the battery according to claim 15 can be used as one (or each) of the batteries (21) in Fig. 8 of Harada.
Regarding claim 17, Harada teach an electronic device (vehicles, [0120]), comprising batteries (21, Fig. 8) and the electronic device is configured to receive power supplied from the batteries ([0120]).
Regarding claim 19, Harada teaches a power storage device (battery pack 23), comprising batteries (21, Fig.8), wherein the power storage device is configured to supply power to an electronic device (e.g., camera, vehicle, [0120]) connected to the battery (See [0120]).
Harada does not teaches each of the batteries is the battery according to claim 15. However, one of ordinary skill in the art would readily appreciate that the battery according to In re Leshin, 125 USPQ 416. MPEP § 2144.07.
Regarding claim 20, Harada teaches a power system (battery pack 23), comprising batteries (21, Fig.8), wherein the power system is configured to receive power supplied from the batteries (i.e., the power of the power system comes from the batteries) (Fig. 8).
Harada does not teaches each of the batteries is the battery according to claim 15. However, one of ordinary skill in the art would readily appreciate that the battery according to claim 15 can be used as one (or each) of the batteries (21) in Fig. 8 of Harada, since it would have been obvious for one of ordinary skill in the art to select a known battery on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. MPEP § 2144.07.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sugeno et al. (WO 2016051635 A1, whose English equivalent US 20170271889 A1 is being used for citation purposes, hereafter Sugeno) in view of Kim.
Regarding claim 18, Sugeno teaches an electric vehicle (See at least Title), comprising:
a battery ([205]);
a converter (“a power driving force conversion apparatus”, [0205]) and convert the power into a driving power of the electric vehicle ([0205], [0016]); and

Sugeno does not teaches the battery is the battery according to claim 15. However, one of ordinary skill in the art would readily appreciate that the battery according to claim 15 can be used as the battery of Sugeno, since it would have been obvious for one of ordinary skill in the art to select a known battery on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. MPEP § 2144.07.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ZHONGQING WEI/Primary Examiner, Art Unit 1727